The State /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 13, 2014

                                   No. 04-08-00655-CR

                               Jose Alberto GUTIERREZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CR-1186
                       Honorable Sharon MacRae, Judge Presiding


                                     ORDER
       The panel has considered the Appellant’s Motion for Rehearing and the motion is
dismissed for lack of jurisdiction. See Tex. R. App. P. 18, 19.


     It is so ORDERED on May 13th, 2014.                               PER CURIAM


     ATTESTED TO:




     ___________________________________
     Keith E. Hottle
     Clerk of Court